Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 line 5 includes parentheses with reference numerals which should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Worsley (AU 2013100095) in view of Long (US 2018/0287549).
Re claim 1: Worsley teaches a lighthouse (100, fig. 1), comprising a mast device (124, fig. 1) and a lighting device (126, fig. 1) mounted on the mast device (124), wherein the lighthouse (100) further comprises: a main body (120, fig. 1) comprising a box body (120) and a top cover (120', fig. 1), the top cover (120') and the box body (120) define a receiving chamber (see fig. 4), and the top cover (120') is movable (see figs. 1 and 4) or detachable relative to the box body (120) to open or close the receiving chamber (see fig. 1 and 4).  
However, Worsley fails to teach wherein the top cover is arranged on a top of the box body, 
	Long teaches a top cover (302, fig. 3) is arranged on a top of a box body (102, fig. 3).
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional top cover to the top of the box body of Worsley, in order to provide another area to access the interior of the box body to easily remove components from above.

Re claim 2: Worsley teaches a built-in assembly (152, fig. 4) arranged in the receiving chamber and electrically connected (see para [0037]) to the lighting device (126); and a power supply (150, fig. 4) assembly arranged in the receiving chamber and electrically connected (see para [0037]) to the built-in assembly to provide electrical energy (see para [0037]) to the lighting device (126).  

Re claim 3: Worsley teaches the receiving chamber (chamber of 120, fig. 5) comprises an upper receiving chamber (see fig. 5) and a lower receiving chamber (see fig. 5), the upper receiving chamber is located above the lower receiving chamber (see fig. 5), the upper receiving chamber (see fig. 5) is opened to expose the built-in assembly (152, fig. 5) when the top cover (120', fig. 1) opens the receiving chamber (see fig. 5), and the power supply assembly (150, fig. 5) is received in the lower receiving chamber (see fig. 5).  
However, Worsley fails to teach the built-in assembly is received in the upper receiving chamber, 
	Long teaches a built-in assembly (602, fig. 6) is received in an upper receiving chamber (see fig. 6).
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the built-in assembly to be received in the upper receiving chamber of Worsley, in order to allow easy access to the built-in assembly from above.
Worsley discloses the claimed invention except for the built-in assembly is received in the upper receiving chamber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the built-in assembly to be received in the upper receiving chamber of Worsley to allow easy access to the built-in assembly from above, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Re claim 4: Worsley teaches the receiving chamber (chamber of 120, fig. 5) comprises an upper receiving chamber (see fig. 5) and a lower receiving chamber (see fig. 5), the upper receiving chamber is located above the lower receiving chamber (see fig. 5), the upper receiving chamber (see fig. 5) is opened to expose the power supply assembly (150, fig. 5) when the top cover (120, fig. 1) opens the receiving chamber (see fig. 5), and the built-in assembly (152, fig. 5) is received in the lower receiving chamber (see fig. 5).  
However, Worsley fails to teach the power supply assembly is received in the upper receiving chamber.
Worsley discloses the claimed invention except for the power supply assembly is received in the upper receiving chamber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the power supply assembly to be received in the upper receiving chamber of Worsley to allow easy access to the power supply assembly from above, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Re claim 5: Worsley teaches the box body (120, fig. 5) is further provided with a side openable door (one of the doors of 120', fig. 5), and the side openable door (door of 120', fig. 5) corresponds to the built-in assembly (152, fig. 5) and is provided on a side surface (120' on side surface of 120) of the box body (120).  

Re claim 6: Worsley teaches the top cover (120', fig. 1) is connected (see figs. 2 and 4) to the box body (120) so as to be moved between an open position (see fig. 4) in which the receiving chamber is opened (see fig. 4) and a closed position (see fig. 5) in which the receiving chamber is closed (see fig. 5).  
However, Worsley is silent about the top cover is pivotally connected to the box body so as to be rotatable between the open position and the closed position.
Long teaches a top cover (302, fig. 3) is pivotally connected (pivotally connected by hinges, see para [0030]) to the box body (102) so as to be rotatable  (see fig. 3) between an open position (see fig. 3) in which the receiving chamber is opened (see fig. 3) and a closed position (see fig. 2) in which the receiving chamber is closed (see fig. 2). 
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hinges to the top cover of Worsley such that the top cover is pivotally connected to the box body so as to be rotatable between the open position and the closed position, in order to provide a top cover that can be easily opened and closed.


	Re claim 8: Worsley teaches the top cover (120', fig. 2) has a handle provided thereon (120' has a which can be grasped and lifted open as shown in fig. 4).  

Re claim 9: Worsley fails to teach the top cover is slidably connected to the box body so as to be slidable between an open position in which the receiving chamber is opened and a closed position in which the receiving chamber is closed.  
Long teaches the top cover (302, fig. 3) is slidably connected (slidable, see para [0030]) to the box body (102, fig. 2) so as to be slidable between an open position (see fig. 3)  in which the receiving chamber is opened (see fig. 3) and a closed position (see fig. 2) in which the receiving chamber is closed (see fig. 2).  
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change how the top cover is connected to the box body to be slidably connected such that it is slidable between an open position in which the receiving chamber is opened and a closed position in which the receiving chamber is closed, in order to provide easier access to the chamber.

Re claim 10: Worsley teaches the top cover (120', fig. 1) comprises two sub-covers (two covers 120', fig. 2).
However, Worsley fails to teach each of the two sub-covers is slidably connected to the box body, the two sub-covers move towards each other to close the receiving chamber, and the two sub-covers move away from each other to open the receiving chamber.  
Long teaches the top cover (302, fig. 3) comprises two sub-covers (two covers 302, fig. 3), each of the two sub-covers (302) is slidably connected (slidable, see para [0030]) to the box body (102, fig. 3), the two sub-covers (302) move towards each other to close the receiving chamber (see fig. 2), and the two sub-covers (302) move away from each other to open the receiving chamber (see fig. 3).  
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change how the top cover is connected to the box body to be slidably connected such that each of the two sub-covers is slidably connected to the box body, the two sub-covers move towards each other to close the receiving chamber, and the two sub-covers move away from each other to open the receiving chamber, in order to provide easier access to the chamber.

Re claim 11: Worsley teaches the built-in assembly (152, fig. 4) comprises an electric control device (alternator generator DC power, see para [0039]), the top cover (one of 120', fig. 2) comprises a window (window of 120', fig. 4) or a first openable door arranged oppositely to a part of the electric control device (152), and/or, the box body has a lifting ring provided therein, and the top cover comprises a second openable door arranged oppositely to the lifting ring.

Re claim 12: Worsley fails to teach the power supply assembly comprises a solar module.  
Long teaches the power supply assembly comprises a solar module (104, fig. 4).
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a solar module to the power supply assembly, in order to provide solar power to the lighting device and providing a backup power source.

Re claim 17: Worsley fails to teach the built-in assembly comprises a charging and discharging device and a battery, the solar module is electrically connected to the charging and discharging device, the charging and discharging device is electrically connected to the battery, and the battery is electrically connected to the lighting device.  
Long teaches the built-in assembly (602, fig. 6) comprises a charging and discharging device (recharging the batteries, see para [0036]) and a battery (604, fig. 6), the solar module (104, fig. 5) is electrically connected to the charging and discharging device (continuously charging the battery arrangement, see para [0036]), the charging and discharging device (generator, see para [0036]) is electrically connected to the battery (604), and the battery (604) is electrically connected to the lighting device (508, fig. 5).
Therefore, in view of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a charging and discharging device and a battery to the built-in assembly of Worsley and add a solar module where the solar module is electrically connected to the charging and discharging device, the charging and discharging device is electrically connected to the battery, and the battery is electrically connected to the lighting device, in order to recharge the batteries to allow prolonged use of the lighting device and provide another source of power as well.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Worsley (AU 2013100095) in view of Long (US 2018/0287549) as applied to claim 6 above, and further in view of Knodel (US 2013/0250561).
Re claim 7: Worsley teaches the lighting device (126, fig. 2) is located on a side (126 is located on left side when pivoted, see fig. 3) of the box body (120) in a first direction (left direction, fig. 2), and a top edge of the box body (top edge of 120, fig. 2) on a side close to or away from the lighting device (126) in the first direction.  
However, Worsley fails to teach the lighting device is pivotally connected to the top cover.
Knodel teaches a lighting device (3, fig. 1) and a top edge of the box body (top edge of 1, fig. 1)on a side close to or away from the lighting device (3) in the first direction is pivotally connected to the top cover (see figs. 1 and 5 and para [0015]).
Therefore, in view of Knodel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the lighting device onto the top cover such that the lighting device is pivotally connected to the top cover, in order to reduce the size of lighthouse.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worsley (AU 2013100095) in view of Long (US 2018/0287549) as applied to claims 1 and 17 above, and further in view of Curlett (WO 2017/031586).
Re claim 18: Worsley in view of Long fails to teach the power supply assembly further comprises: an oil tank, an engine and an electricity generator, the oil tank is connected to the engine to supply oil to the engine, the engine is connected to the electricity generator to drive the electricity generator to generate electricity, and the electricity generator is electrically connected to the charging and discharging device, wherein the solar module is located above the oil tank, the engine, and the electricity generator.  
Curlett teaches the power supply assembly further comprises: an oil tank (32, fig. 3)(fuel tanks, see para [0145]), an engine (32, fig. 3) (diesel fuel engine, see para [0145]) and an electricity generator (Direct current power generator, see para [0145]), the oil tank is connected to the engine to supply oil to the engine (see para [0113]), the engine is connected to the electricity generator to drive the electricity generator to generate electricity (see para [0121]), and the electricity generator is electrically connected to a charging and discharging device (boost converter, see para [0121]), wherein the solar module (16, fig. 3) is located above the oil tank (32), the engine (32), and the electricity generator (32).
Therefore, in view of Curlett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an oil tank, an engine and an electricity generator to the power assembly of Worsley where the oil tank is connected to the engine to supply oil to the engine, the engine is connected to the electricity generator to drive the electricity generator to generate electricity, and the electricity generator is electrically connected to the charging and discharging device, and the solar module is located above the oil tank, the engine, and the electricity generator, in order to provide backup power or another means of powering the lighting fixture.

Re claim 19: Worsley in view of Long fails to teach the power supply assembly comprises: an oil tank, an engine and an electricity generator, the oil tank is connected to the engine to supply oil to the engine, the engine is connected to the electricity generator to drive the electricity generator to generate electricity, the built-in assembly comprises a charging and discharging device and a battery, the electricity generator is electrically connected to the charging and discharging device, the charging and discharging device is electrically connected to the battery, and the battery is electrically connected to the lighting device.  
Curlett teaches the power supply assembly further comprises: an oil tank (32, fig. 3)(fuel tanks, see para [0145]), an engine (32, fig. 3) (diesel fuel engine, see para [0145]) and an electricity generator (Direct current power generator, see para [0145]), the oil tank is connected to the engine to supply oil to the engine (see para [0113]), the engine is connected to the electricity generator to drive the electricity generator to generate electricity (see para [0121]), and the built-in assembly comprises a charging and discharging device (boost converter, see para [0121]) and a battery (30, fig. 12), the electricity generator  is electrically connected to the charging and discharging device (see para [0120] - [0121] and fig. 12), the charging and discharging device is electrically connected to the battery (see para [0120] - [0125]) , and the battery (30, fig. 12) is electrically connected to the lighting device (14, fig. 12). 
Therefore, in view of Curlett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an oil tank, an engine and an electricity generator toe the power supply assembly of Worsley wherethe oil tank is connected to the engine to supply oil to the engine, the engine is connected to the electricity generator to drive the electricity generator to generate electricity, the built-in assembly comprises a charging and discharging device and a battery, the electricity generator is electrically connected to the charging and discharging device, the charging and discharging device is electrically connected to the battery, and the battery is electrically connected to the lighting device, in order to provide backup power or another means of powering the lighting fixture.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the lighthouse according to claim 12, wherein the box body has a drawing port provided in a side wall thereof, the drawing port being in communication with the receiving chamber, and the solar module is movable between a position in which the solar module is received in the receiving chamber and a position in which the solar module is drawn out of the receiving chamber through the drawing port with respect to claim 13 as specifically called for in the claimed combinations
Claims 14-16 are allowable since they are dependent upon claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carpoff (US 2015/0215587), Jones et al. (US 2013/0039049), Robertson et al. (US 2012/0201016), Drever (US 2013/0301253), Kennedy (US 2018/0273121), Roe et al. (US 8,439,534) disclose a similar lighthouse with a retractable lighting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875